DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/22.
Applicant’s election without traverse of claims 1-11 in the reply filed on 1/12/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong USPA_20170199547_A1.
1.	Regarding Claims 1, 3-5, 7, 10, and 11, Jeong discloses a display device (Title) such as a display panel, e.g. light-emitting device/element (paragraph 0043) that is flexible. Said display device further comprising a first layer having a bendable area (corresponds to claimed folding region) and a non-bending area (corresponds to claimed non-folding region) (paragraph 0011). Jeong further discloses having a second layer that is a functional layer (corresponds to claimed functional layer) wherein said functional layer is attached to said first layer possessing bendable and non-bendable areas, through an adhesive layer (corresponds to claimed adhesive layer) (Abstract). As can be gleaned from the Figures, the pre-bent state can have an angle between the non-bending and bending areas less than 170 degrees but more than 0 degrees in an arc shape, as is being claimed in instant Claims 1, 4, and 11. Finally, Jeong discloses that a slanted degree of the respective broken lines in the adhesive layer 20 of FIG. 5 may represent an amount of a shearing force generated in the adhesive layer 20 when the display panel 10 of FIGS. 3 and 4, which is in the bent state to have the shape corresponding to the shape of the upper surface of the jig 1, is deformed to be in the shape of the display panel 10 of FIG. 5, which is spread in a flat state. In other words, when the broken lines in the adhesive layer 20 are each parallel to the y-axis direction, as illustrated in FIG. 4, the amount of the shearing force of the adhesive layer 20 may be equal to or substantially equal to zero (paragraph 0056). Thus, it would suggest that this meets the instantly claimed limitations of instant Claims 1, 3, 5, 7, and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 9, 2022